Title: General Orders, 17 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday April 17th 1778
GeorgiaGoshen Gosport.


The Regimental Quarter Masters are directed to go into the Country and make Contracts with proper Persons for bringing in Milk and other Necessaries for the sick—Such Contracts it is expected they will compleat by the 21st instant, after which day no Passes are to be granted to any Persons whatever to go out of Camp for the Purpose of purchasing Provision of any kind.
Henceforward no officer, soldier or other Person belonging to the Army shall go or send out to purchase any of those Articles which are usually brought to Market or bargain for them any where else, than at the places appointed for Markets—Nor shall any of the Inhabitants expose their marketing for sale in any other Places—The Purchasers on Pain of being tried for Disobedience of orders and the Venders of forfeiting their whole stock brought in, and for the more effectual discovery of any breach of this order whoever gives Information of such breach will be intitled to the Articles thus illicitly sold or offer’d for sale, or their Value to be recovered from the purchasers—All Permits to go out of Camp are for the future to be granted only by Brigadiers or Officers commanding Brigades.

The Officer of the Guard at Sullivans Bridge is carefully to inspect the Passes offered there and make himself a Judge of their Authenticity.
Returns are immediately to be made to Lieutt Colo. Meade at Head-Quarters of all the parties that have joined their Regiments since the first of the present Month by the officers who march’d them to camp distinguishing the draughts from the reinlisted, and similar returns are to be made to him of such Parties as shall arrive hereafter immediately upon their coming to camp.
The Commanding officers of Regiments are reminded of the order of the 18th of last March relative to Innoculation for the small Pox and their strictest attention to it is called for to prevent taking it in the natural way.
At a division Court-Martial whereof Coll Swift was President (April 12th 1778)—Captn Darrow of Coll Prentice’s Regiment try’d for abusing the Serjt of General Varnum’s Brigade & honorably acquitted.
At the same Court by Adjournment April 13th—Lieutt Hill—tried for the same Crime and likewise acquitted—Also Adjutant Rogers of Coll Bradley’s Regiment tried for the same Crime—the Court having fully considered the Evidence on both sides unanimously acquit Mr Rogers of the Charge and in justice to Mr Rogers think themselves under obligation to declare it as their opinion, that in the whole of the dispute he acted no more than the part of a good officer and Gentleman.
The Commander in Chief approves the foregoing sentences and orders the aforemention’d officers to be immediately discharged from their Arrests.
The sentence against John Conner in yesterdays orders is approved and ordered to be put in execution tomorrow morning at the head of the Regiment to which he belongs.
